Detailed Action
This office action has been issued in response to a response filed 1/14/2022. Claims 1-2, 4-7, 10-15 and 18 were amended. Claims 8-9, 16-17 and 19 were canceled. Claims 1-7, 10-15 and 18 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8 in Remarks, filed 1/14/2022, with respect to independent claims 1, 14 and 18, and dependent claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Lorenz (US 2014/0195098 A1) in view of Fujii (JP 2015/141600 A) have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 1-7, 10-15 and 18 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1, 14 and 18 are allowed for reasons argued by applicant in pages 7-8 of the Remarks, filed 1/14/2022, and for reasons explained below.
As to independent claims 1, 14 and 18, the prior art including Lorenz (US 2014/0195098 A1) and Fujii (JP 2015/141600 A), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Lorenz (prior art on the record) teaches a system containing a telematics device which transmits a diagnostics code corresponding to a fault or condition of a vehicle to a server. The servers of the system communicate with a master server which receives and logs a query regarding the diagnostic code.
Fujii (prior art on the record) teaches a method of providing used vehicle information which is anonymized by removing personal information from vehicle log information which may include travel route history from a connected server. A server of a car leasing company is accessed and vehicle information and statistical information registered in the vehicle log database is inquired about.
Additionally, Mattingly (US 2019/0025818 A1), teaches a method for autonomous vehicles hierarchy management. The system being configured to receive a request from a second autonomous vehicle to join the autonomous vehicle fleet, wherein the autonomous vehicle fleet comprises a master autonomous vehicle configured to coordinate tasks assigned to vehicles in the autonomous vehicle fleet and authenticate the second autonomous vehicle based on fleet rules stored in a hash chain database. The authentication request may comprise one or more of a vehicle identifier, an authorization passcode, vehicle capabilities, a public key, and a signature of the second vehicle.
Additionally, Hakuta (US 2019/0007215 A1), teaches an in-vehicle information communication system is configured from an in-vehicle communication device, an electronic control device that is installed in a vehicle, and an information processing device that is not installed in a vehicle. The in-vehicle communication device comprises a storage unit which stores a first public key PKS as a public key in public key encryption and a second secret key SKT as a secret key in public key encryption, a first signature generation unit, or an encryption processing unit, which uses the second secret key SKT and generates a first signature as an electronic signature of the message received from the electronic control device, or the ECU.
Additionally, Kimn (US 2018/0026949 A1), teaches an electronic device and method for providing vehicle information based on personal authentication and vehicle authentication. A user authentication certificate and the vehicle authentication certificate are transmitted to the first server through the communication module, and if verification of the user authentication certificate and verification of the vehicle authentication certificate have been completed by the first server.
None of the prior art of record cited above teaches the non-obvious features of the present invention: “a second authentication step of verifying the acquired authentication information signature based on user authentication information corresponding to the queried event ID, and determining whether the vehicle travel information transmitted to the inquiry server belongs to a vehicle corresponding to the queried event ID, by the central server; and a third authentication step of transmitting a result of determining whether the vehicle travel information transmitted to the inquiry server belongs to the vehicle corresponding to the queried event ID to the inquiry server, by the central server”.
 None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-7, 10-15 and 18 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.I.N./Examiner, Art Unit 2438  
/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438